PURCHASE AND SALE AGREEMENT

by

and

between

FS TOWNE CROSSING, LTD.,
a Texas limited partnership

“Seller"

and

TRIPLE NET PROPERTIES, LLC
a Virginia liability company

“Purchaser"

1

PURCHASE AND SALE AGREEMENT

INDEX

             
SECTION
          PAGE
 
            SIGNATURE PAGE
       
EXHIBITS
 
 
 

 
 
 
 

EXHIBIT A
  -   Legal Description of the Land  
EXHIBIT A-1 -
  Reserved    
EXHIBIT B
EXHIBIT C
EXHIBIT D
EXHIBIT E
EXHIBIT F
EXHIBIT G
EXHIBIT H
EXHIBIT I
EXHIBIT J
EXHIBIT K
EXHIBIT L
EXHIBIT M
  -
-
-
-
-
-
-
-
-
-
-
-   Rent Roll
Reserved
Reserved
Reserved
Schedule of Contracts
Reserved
Form of Certification of Non-Foreign Status
Form of Certificate Regarding Representations and Warranties
Form of Bill of Sale
Form of Contract Assignment
Form of Lease Assignment
Form of Notice to Tenants  













2

PURCHASE AND SALE AGREEMENT

1. IDENTIFICATION OF PARTIES

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into as of
February 21, 2007, between FS TOWNE CROSSING, LTD., a Texas limited partnership
(“Seller”) and TRIPLE NET PROPERTIES, LLC, a Virginia limited liability company
(“Purchaser”).

R E C I T A L S:

A. Seller owns that certain real property located in Tarrant County, State of
Texas (the “State”), consisting of approximately 17.255 acres of land, commonly
known as the Towne Crossing Apartments, and more particularly described on
Exhibit A attached hereto and incorporated herein by this reference (the
“Land”), together with the improvements located thereon, containing 268
apartments, and all other improvements located thereon (the “Improvements”).

B. Seller desires to sell to Purchaser, and Purchaser desires to purchase from
Seller, all of Seller’s right, title and interest in and to the Property
(hereinafter defined) for the price and on the terms and conditions hereinafter
set forth.

C. The date the Escrow Agent (hereinafter defined) receives a fully executed
copy of this Agreement shall be the “Effective Date”.

NOW, THEREFORE, in consideration of the foregoing, the covenants and agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

2. DESCRIPTION OF THE PROPERTY

Seller hereby agrees to sell and convey to Purchaser and Purchaser hereby agrees
to purchase from Seller all of Seller’s right, title and interest in and to the
following:

(a) The Land, together with the Improvements;

(b) All of Seller’s interest as lessor in all leases covering the Land and the
Improvements (said leases, together with any and all amendments, modifications
or supplements thereto, are hereinafter referred to collectively as the “Leases”
and are identified in the Rent Roll (hereinafter defined) attached hereto as
Exhibit B);

(c) All rights, privileges, easements and appurtenances appertaining to the Land
and the Improvements including, without limitation, all easements, rights-of-way
and other appurtenances used or connected with the beneficial use or enjoyment
of the Land and the Improvements. The Land, the Improvements, and all such
rights, privileges, easements and appurtenances (including, without limitation,
Seller’s interest as lessor under the Leases) are sometimes hereinafter
collectively referred to as the “Real Property”;

(d) All personal property, equipment, supplies and fixtures (collectively, the
“Personal Property”) owned by Seller and used in the operation of the Real
Property including, without limitation, all property described in the inventory
delivered as part of the Due Diligence Documents; and

(e) All intangible property used in connection with the foregoing, if any,
including, without limitation, any trademarks, trade names (including, without
limitation, the exclusive right to use the name Towne Crossing Apartments), and
any contract rights, licenses (to the extent transferable), permits (to the
extent transferable) and warranties (to the extent transferable), all as may be
more particularly described in the Due Diligence Documents (the “Intangible
Personal Property”). The Real Property, the Personal Property and the Intangible
Personal Property are sometimes hereinafter collectively referred to as the
“Property”.

3. THE PURCHASE PRICE

The purchase price for the Property is Twenty Two Million Five Hundred Thousand
and No/100 Dollars ($22,500,000.00) (the “Purchase Price”) and shall be paid to
Seller by paying the balance of the Purchase Price by wire transfer of
immediately available funds at the Closing (hereinafter defined), net of all
prorations and adjustments as provided herein.

Within two (2) business days of the execution of this Agreement, Purchaser shall
deliver to LandAmerica, 8201 Preston Road, Suite 288, Dallas, Texas 75225, as
escrow agent (the “Escrow Agent”), by wire transfer in the amount of $150,000
(the “Initial Deposit” and together with the Extension Deposit, hereinafter
defined, collectively the “Deposit”), which Deposit Escrow Agent shall hold and
disburse in accordance with the terms and provisions of this Agreement and a
written escrow agreement (the “Escrow Agreement”). For purposes of this
Agreement, the term Deposit includes interest earned thereon, if any. Escrow
Agent shall pay the Deposit to Seller at Closing and the Deposit shall be
applied as a credit to the Purchase Price and shall otherwise be held and
disbursed in accordance with the terms of this Agreement and the Escrow
Agreement. If either Purchaser or Seller is entitled under this Agreement to the
payment of the Deposit, or any portion thereof, and requests Escrow Agent to
make such payment (whether to itself or the other party), the other party agrees
to provide notice to Escrow Agent authorizing such payment, unless such other
party disagrees with such request in which event the provisions of the Escrow
Agreement shall control.

4. TITLE

(a) As soon as possible following the execution of this Agreement, Purchaser
shall order, at Seller’s expense, a title commitment on the Real Property (the
“Commitment”), together with legible copies of all documents relating to the
title exceptions referred to in the Commitment.

(b) The Due Diligence Documents include an existing survey of the Property (the
“Survey”). As soon as possible following the execution of this Agreement,
Purchaser shall order an update of the Survey sufficient to enable title company
to amend the “areas and boundaries” exception to except only to “shortages in
area” (the “Updated Survey”), showing, at Purchaser’s determination, lot lines
and monuments, building lines, easements both burdening and benefiting the Real
Property, utilities, including water and sewer lines to the point of connection
with the public system, the Improvements (including loading docks, if any, and
parking spaces), encroachments, if any, on the Real Property or over adjoining
properties, and other matters located on or affecting the Real Property,
together with a certificate as to whether the Real Property lies within a flood
zone as determined by the Federal Emergency Management Agency. The Updated
Survey shall be certified as true and correct by the surveyor for the benefit of
Seller, Purchaser and title company. Seller shall pay for the cost of updating
the Survey to a current date. Purchaser shall pay for any additional surveying
desired beyond what was included in the Survey, including any revisions to the
form of certificate.

By the end of the Due Diligence Period (hereinafter defined), Purchaser shall
notify (the “Title Notice”) Seller of any title exceptions or survey matters
which adversely affect Purchaser’s use, or the marketability of title to, the
Real Property (“Disapproved Matters”). All other title exceptions set forth in
the Commitment or shown on the Survey or Updated Survey shall constitute the
“Permitted Encumbrances”. Seller shall have the right, but not the obligation,
to remove, or cause to be removed, all Disapproved Matters or, in the
alternative, obtain title insurance in a form reasonably satisfactory to
Purchaser insuring against the effect of such Disapproved Matters.
Notwithstanding the foregoing, Seller shall be obligated to remove all monetary
encumbrances. Within five (5) days of receipt of the Title Notice, Seller shall
notify Purchaser in writing of any Disapproved Matters which Seller is unable or
unwilling to cause to be removed or satisfactorily insured against. If Seller
shall fail to give any such notice within such time, Seller shall be deemed to
have given a notice stating that it will not cause any Disapproved Matters to be
removed or satisfactorily insured against. Purchaser shall then, within five (5)
days after Seller gives or is deemed to have given its notice, elect, by giving
written notice to Seller, (i) to terminate this Agreement and have the Deposit
returned to it, or (ii) to waive its disapproval of such exceptions or survey
matters (such exceptions or survey matters shall then be deemed to be “Permitted
Encumbrances”). Failure by the Purchaser to give the Seller said notice shall
constitute a determination by Purchaser to terminate this Agreement for title or
survey objections.

5. REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Purchaser that the following matters
are true and correct as of the execution of this Agreement and will also be true
and correct as of the Closing:

(a) Seller is a limited partnership duly organized and validly existing under
the laws of the State of Texas. This Agreement has been, and all the documents
executed by Seller which are to be delivered to Purchaser at the Closing will
be, duly authorized, executed and delivered by Seller and will be legal, valid
and binding obligations of Seller enforceable against Seller in accordance with
their respective terms (except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency, moratorium and other principles
relating to or limiting the right of contracting parties generally), will be
sufficient to convey title (if they purport to do so), and will not violate any
provisions of any agreement to which Seller is a party or to which the Property
or Seller is subject. No consent, waiver or approval by any third party is
required in connection with the execution and delivery by Seller of this
Agreement or the performance by Seller of the obligations to be performed by
Seller under this Agreement.

(b) Seller has received no notice from any governmental authority advising of a
violation of any applicable building codes, environmental, zoning, subdivision,
and land use laws, and other local, state and federal laws and regulations.

(c) (i) To Seller’s knowledge, the Due Diligence Documents (other than as to the
Contracts and the Operating Statements) delivered to Purchaser pursuant to this
Agreement, are true, correct and complete in all material respects, (ii) the
Contracts and the Operating Statements delivered to Purchaser pursuant to this
Agreement, are true, correct and complete in all material respects, (iii) to
Seller’s knowledge, all certificate(s) of occupancy and warranties are in full
force and effect, and (iv) to Seller’s knowledge, all contracts or documents
required to be delivered to Purchaser pursuant to this Agreement are in full
force and effect, without material default by any party and without any right of
set-off except as disclosed in writing at the time of such delivery.

(d) The Rent Roll attached hereto as Exhibit B is true, correct and complete in
all material respects. As of the Closing, the Rent Roll delivered at the Closing
will be true, correct and complete in all material respects. To Seller’s
knowledge, the copies of the Leases delivered to Purchaser are, in all material
respects, true, correct and complete copies and are in full force and effect,
without default by any party and without any right of setoff, except as
expressly provided by the terms of such Leases or as disclosed to Purchaser in
writing at the time of delivery. The copies of the Leases and other agreements
with the tenants under the Leases (the “Tenants”) delivered to Purchaser
pursuant to this Agreement constitute the entire agreements with such Tenants
relating to the Real Property, have not been amended, modified or supplemented
in any material manner, except for such amendments, modifications and
supplements delivered to Purchaser, and there are no other leases or tenancy
agreements affecting the Real Property.

(e) Exhibit F attached hereto is a true and complete schedule of all of the
Contracts (as hereinafter defined in Section 7), true, complete and correct
copies of which will be included in the Due Diligence Documents. Those Contracts
which cannot be terminated as of the Closing Date are designated as such on
Exhibit F and are referred to herein as the “Non-Cancellable Contracts.” To
Seller’s knowledge, the Contracts are in full force and effect, without material
default by any party and without any claims made for the right of setoff, except
as expressly provided by the terms of such Contracts or as disclosed to
Purchaser in writing at the time of such delivery. The Contracts constitute the
entire agreements with such vendors relating to the Property, have not been
amended, modified or supplemented in any material respect, except for such
amendments, modifications and supplements delivered to Purchaser, and there are
no other agreements with any third parties (excluding, however, the Leases and
Permitted Encumbrances) affecting the Property which will survive the Closing.

(f) To Seller’s knowledge, and except as disclosed to Purchaser in writing as
part of the Due Diligence Documents, there are no condemnation, environmental,
zoning or other land-use regulation proceedings, either instituted or threatened
to be instituted, which would detrimentally affect the value of the Real
Property or the use and operation of the Real Property for its intended purpose,
and there are no assessments affecting the Real Property other than as set forth
in the Commitment or in the Due Diligence Documents.

(g) Seller has received no notice advising that (i) any utility required by law
for the present use and operation of the Property has not been installed across
public property or valid easements to the boundary lines of the Real Property,
or is not connected pursuant to valid permits, or (ii) such facilities are
inadequate to service the Property or are not in good operating condition.

(h) At the Closing, there will be no outstanding contracts made by Seller for
the construction or repair of any improvements to the Improvements which have
not been fully paid for or are due to be paid for in the ordinary course of
business, and Seller shall cause to be discharged or bonded off all mechanics’
or materialmen’s liens arising from any labor or materials furnished to the
Improvements prior to the Closing.

(i) Except for de minimus amounts of same as may be customarily found in
apartment complexes and used in compliance with all applicable laws (such as
cleaners, fuel, pesticides and the like), Seller does not use, treat, store or
dispose of, and, to Seller’s knowledge, Seller has not permitted anyone else to
use, treat, store or dispose of, whether temporarily or permanently, any
hazardous or toxic materials (“Hazardous Materials”) at, on or beneath the Real
Property in violation of any federal, state or local law, regulation or
ordinance. Seller has no knowledge of the presence, use, treatment, storage,
release or disposal of any Hazardous Materials at, on or beneath the Real
Property which has created or might create any liability of owners or occupants
of the Real Property under any federal, state or local law or regulation or
which would require reporting to a governmental agency. Except as disclosed in
writing to Purchaser, to Seller’s knowledge no asbestos or PCBs are contained in
or stored on the Real Property. To Seller’s knowledge, there are no storage
tanks located in, on or under the Real Property.

(j) Seller has not received any notice from any insurance carrier of any defects
or inadequacies in the Property, or in any portion thereof, which would
adversely affect the insurability thereof or the cost of such insurance. Except
as delivered to Purchaser, there are no pending insurance claims.

(k) Except as set forth in the Due Diligence Materials, there are no pending or,
to Seller’s knowledge, threatened legal proceedings or actions of any kind or
character affecting the Property or Seller’s interest therein. Except as
delivered to Purchaser as part of the Due Diligence Documents, to Seller’s
knowledge there are no litigation documents relating to any of the matters
referred to in the preceding sentence.

(l) Seller is not a “foreign person” within the meaning of Section 1445(f)(3) of
the Internal Revenue Code of 1986, as amended (the “Code”), and Seller will
furnish to Purchaser, prior to the Closing, an affidavit in the form attached
hereto as Exhibit H.

The representations and warranties made in this Agreement by Seller shall be
continuing and shall be deemed remade by Seller as of the Closing with the same
force and effect as if in fact made at that time. All representations and
warranties made in this Agreement shall not merge into any instrument or
conveyance delivered at the Closing but shall survive the Closing for a period
of seven (7) months. To that end, Purchaser must notify Seller in writing of any
claim of a breach of any representation or warranty on or before the date that
is seven (7) months after the Closing. Any claim for a breach as to which
Purchaser does not timely so notify Seller will be barred. Seller may attempt to
cure the breach for a period of thirty (30) days after Seller receives the
written notice. If Seller fails to cure the breach within the thirty (30) day
cure period, Purchaser may file a pleading for recovery due to the breach in a
court of competent jurisdiction on or before the date that is two (2) years
after the Closing Date. Any suit that is not filed on or before that date will
be barred. The provisions of this Section will survive the Closing.

6. REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Seller that this Agreement has been,
and all the documents to be delivered by Purchaser to Seller at the Closing will
be, duly authorized, executed and delivered by Purchaser, are, and in the case
of the documents to be delivered will be, legal and binding obligations of
Purchaser, are, and in the case of the documents to be delivered will be,
enforceable in accordance with their respective terms (except to the extent that
such enforcement may be limited by applicable bankruptcy, insolvency, moratorium
and other principles relating to or limiting the rights of contracting parties
generally), and do not, and will not at the Closing, violate any provisions of
any agreement to which Purchaser is a party.

7. SELLER’S DELIVERIES

(a) Seller has delivered, or will deliver to Purchaser no later than five
(5) days following the execution hereof by all parties, the following documents
and the documents (the “Due Diligence Documents”):

(i) A current rent roll pertaining to the Real Property (the “Rent Roll”)
setting forth in respect of each Tenant unit: the name of the Tenant occupying
such unit, the security deposit, pet deposit or other deposit paid by the
Tenant, the term of the Lease for such unit, the commencement date for the term
of the Lease for such space, the annual rent for each unit, and the expiration
date of the term of such Lease, together with an aged delinquency report.

(ii) A statement of insurance coverage and premiums by policy type and copies of
insurance certificates (or the actual policies, if available) for the fire,
extended coverage, public liability insurance, flood insurance, if any, and any
other insurance maintained by or for the benefit of Seller (the “Existing
Insurance Policies”); provided that Seller need not deliver such Policies to the
extent coverage is provided by Seller’s blanket policies.

(iii) A copy of all income and expense statements, year end financial and
monthly operating statements for the Property and capital improvements (the
“Operating Statements”) for the calendar year 2006 and, to the extent available,
the current year, copies of operating and capital budgets for the current fiscal
year.

(iv) The Survey, and any “as built” plans and specifications of the
Improvements, floor plans, site plans and any other plans and specifications
relating to the Real Property in the possession or control of Seller.

(v) Copies of any inspection, soils, engineering, environmental, ADA, zoning,
termite seismic or architectural notices, plans, diagrams, studies or reports in
the possession or control of Seller which relate to the physical condition or
operation of the Real Property or the Personal Property or recommended
improvements thereto.

(vi) A copy of the bill or bills issued for the most recent year for which bills
have been issued for all real estate taxes (including assessed value) and
personal property taxes, and a copy of any and all notices in the possession or
control of Seller pertaining to real estate taxes or assessments applicable to
the Real Property or the Personal Property (the “Tax Bills”).

(vii) A copy of all outstanding third party leasing, maintenance, repair,
service, pest control and supply contracts (including, without limitation,
janitorial, scavenger and landscaping agreements), equipment rental agreements,
all contracts for repair or capital replacement to be performed at the Real
Property, all contracts in Seller’s possession or control for repair or capital
replacement covering work performed at the Real Property during the three
(3) years immediately preceding the date hereof if the contract price was in
excess of $10,000, and any other contracts relating to or affecting the Property
(other than Leases) which will be binding upon the Property or Purchaser
subsequent to the Closing, all as amended (collectively, the “Contracts”)
together with a list of any Non-Cancellable Contracts.

(viii) A copy of all Leases and any other agreements which are in effect thereto
with the Tenants of the Real Property, all as amended, shall be made available
at the Property and need not be actually delivered to Purchaser.

(ix) Copies of all certificate(s) of occupancy, licenses, permits,
authorizations and approvals in the possession or control of Seller which were
obtained by Seller with respect to the Property, or any portion thereof,
occupancy thereof or any present use thereof, including, without limitation,
such permits as are necessary for the present operation of the Property with
full use of all Improvements located thereon (the “Governmental Approvals”).

(x) A copy of all written guarantees and warranties relating to the Property in
the possession or control of Seller.

(xi) Copies of pending insurance claims or litigation documents relating to the
Property.

(xii) An inventory of any material items of Personal Property.

(xiii) Utility bills for the preceding twelve (12) months and a summary of all
utility deposits.

(xii) Any other documents and information in the possession or control of Seller
reasonably requested by Purchaser and used or useful in connection with Seller’s
ownership or operation of the Property will either be made available to
Purchaser at the Property or delivered to Purchaser.

Notwithstanding anything to the contrary contained in this Agreement, in the
event that Seller, despite its good-faith efforts, shall be unable to fully
perform its obligations to deliver all of the documents and information as
required under this Section 7, then Purchaser’s sole remedy shall be the right
to elect, on or before the expiration of the Due Diligence Period, by giving
written notice to Seller, either (i) to terminate this Agreement and have the
Deposit returned to it or (ii) to waive such failure to provide such documents
and information and to consummate the transaction contemplated hereby with no
adjustment in the Purchase Price. If Purchaser elects to terminate this
Agreement as aforesaid, any money or documents shall be returned to the party
depositing the same, and thereafter this Agreement shall become null and void
with no further obligation on the part of either party.

For a period of time expiring on April 5, 2007 (the “Due Diligence Period”) and
with prior reasonable notification to Seller, Purchaser, its agents and
representatives shall be entitled: (i) to enter onto the Real Property during
normal business hours to perform inspections and tests of the Real Property or
the Personal Property, including all leased areas (subject to the rights of the
Tenants and, at Seller’s option, with a representative of Seller present) and
structural and mechanical systems within the Improvements; (ii) to examine and
copy any and all books and records maintained by Seller or its agents relating
to receipts and expenditures pertaining to the Property; (iii) subject to the
terms of the Leases, to interview the Tenants during normal business hours;
(iv) to examine for the presence or absence of hazardous or toxic materials,
substances or wastes (collectively, “Hazardous Materials”); and (v) to review
the documentation described in this subsection (a). Prior to entering upon the
Land to make inspections, Purchaser shall provide and shall cause each third
party making inspections to provide, to Seller liability insurance in the amount
of $2,000,000 naming Seller as an additional insured. After making such tests
and inspections, Purchaser agrees to promptly restore the Real Property and the
Personal Property to their condition prior to such tests and inspections.
Purchaser agrees to indemnify and hold harmless Seller from all loss, cost and
expense (including reasonable attorneys’ fees) incurred, suffered by, or claimed
against Seller by reason of any actual damage to the Real Property or the
Personal Property or injury to persons caused by Purchaser and/or its agents,
employees or contractors in exercising its rights under clauses (i) or
(iv) above. The indemnification and hold harmless provisions of this Section 7
shall survive any termination of this Agreement. All such investigations and
inspections shall be done in such a way as to minimize disruption of tenants’
business operations and interference with tenants generally.

In the event that all aspects of the Property are not acceptable to Purchaser in
its sole discretion, Purchaser may give written notice thereof to Seller and
Escrow Agent prior to the expiration of the Due Diligence Period, the Initial
Deposit shall be returned to Purchaser and this Agreement shall terminate and
both Seller and Purchaser shall thereafter be relieved from any and all
liability under this Agreement except the indemnification obligation described
in the preceding paragraph.

Failure of the Purchaser to give the Seller a letter objecting to any of the
documentation described in subsection (a) of this Section 7 within the Due
Diligence Period shall constitute a waiver by Purchaser to terminate this
Agreement because of the unacceptability of these items.

Purchaser shall give Seller written notice of those Contracts, other than the
Non-Cancellable Contracts, Purchaser desires Seller to terminate prior to
Closing and Seller shall arrange to terminate those Contracts designated by
Purchaser as of the Closing.

(b) PURCHASER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY
PROVIDED IN SECTION 5, SELLER IS SELLING AND PURCHASER IS PURCHASING THE
PROPERTY ON AN “AS IS WITH ALL FAULTS” BASIS AND THAT PURCHASER IS NOT RELYING
ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED,
FROM SELLER, ITS AGENTS, OR BROKERS AS TO ANY MATTERS CONCERNING THE PROPERTY,
INCLUDING, WITHOUT LIMITATION: (i) the quality, nature, adequacy and physical
condition of the Property, including, but not limited to, the structural
elements, foundation, roof, appurtenances, access, landscaping, parking
facilities and the electrical, mechanical, HVAC, plumbing, sewage, and utility
systems, facilities and appliances, (ii) the quality, nature, adequacy, and
physical condition of soils, geology and any groundwater, (iii) the existence,
quality, nature, adequacy and physical condition of utilities serving the
Property, (iv) the development potential of the Property, and the Property’s
use, habitability, merchantability, or fitness, suitability, value or adequacy
of the Property for any particular purpose, (v) the zoning or other legal status
of the Property or any other public or private restrictions on use of the
Property, (vi) the compliance of the Property or its operation with any
applicable codes, laws, regulations, statutes, ordinances, covenants, conditions
and restrictions of any governmental or quasi-governmental entity or of any
other person or entity, (vii) the presence of Hazardous Materials on, under or
about the Property or the adjoining or neighboring property, (viii) the quality
of any labor and materials used in any improvements on the Real Property,
(ix) the condition of title to the Property, (x) the Leases or Contracts and
(xi) the economics of the operation of the Property.

(c) Without limiting the above, except with respect to a breach by Seller of any
of the representations and warranties contained in Section 5 hereof or Seller’s
obligations hereunder, or Seller’s fraud, Purchaser on behalf of itself and its
successors and assigns waives its right to recover from, and forever releases
and discharges, Seller, Seller’s affiliates, Seller’s investment manager, the
partners, trustees, shareholders, directors, officers, employees and agents of
each of them, and their respective heirs, successors, personal representatives
and assigns, from any and all demands, claims, legal or administrative
proceedings, losses, liabilities, damages, penalties, fines, liens, judgments,
costs or expenses whatsoever (including, without limitation, attorneys’ fees and
costs), whether direct or indirect, known or unknown, foreseen or unforeseen,
that may arise on account of or in any way be connected with the physical
condition of the Property or any law or regulation applicable thereto,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. Section 9601
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C.
Section 6901 et seq.), the Clean Water Act (33 U.S.C. Section 1251 et seq.), the
Safe Drinking Water Act (42 U.S.C. Section 300f et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. Section 1801 et seq.), and the Toxic
Substances Control Act (15 U.S.C. Section 2601 et seq.).

(d) The provisions of this Section 7 shall survive the Closing.

8. CONDITIONS PRECEDENT TO CLOSING

The following shall be conditions precedent to Purchaser’s obligation to
consummate the purchase and sale transaction contemplated herein (“Purchaser’s
Conditions Precedent”):

(a) Title shall have been approved by Purchaser under Section 4 with title
company standing ready to issue an owner’s policy of title insurance in the form
customarily delivered in the State insuring Purchaser’s interest in the Land and
Improvements, dated the day of the Closing, with liability in the amount of the
Purchase Price, subject only to the Permitted Encumbrances, together with such
amendments and endorsements as Purchaser reasonably may require and as may be
agreed upon with the Title Company prior to the expiration of the Due Diligence
Period (the “Title Policy”).

(b) Seller shall have executed and delivered to Purchaser a certificate (the
“Certificate”) in the form attached hereto as Exhibit I updating the
representations and warranties of Seller through Closing, which Certificate
Seller covenants to deliver unless new matters or knowledge of a defect arises,
in which case Seller shall deliver a Certificate disclosing such matter and the
representations and warranties shall be appropriately reformed to reflect any
such disclosure. If the newly disclosed matter is material, Purchaser may then
either (i) waive such matter and consummate the transaction contemplated hereby
or (ii) terminate this Agreement, in which case the Deposit shall be returned to
Purchaser and neither party shall have any further obligations or liabilities
hereunder and any documents shall be returned to the party depositing the same.

(c) There shall be no Hazardous Materials at the Property that were not present
at the end of the Due Diligence Period.

In the event that any Purchaser’s Condition Precedent is not satisfied,
Purchaser shall give written notice thereof to the Seller and Escrow Agent, the
Deposit shall be returned to the Purchaser and this Agreement shall terminate
and both Seller and Purchaser shall thereafter be relieved from any and all
liability under this Agreement except for the indemnification and hold harmless
provisions contained in Section 7.

9. COVENANTS OF PURCHASER AND SELLER

Seller and Purchaser hereby covenant with each other, as follows:

(a) Prior to the expiration of the Due Diligence Period, Seller shall not enter
into any Contract with respect to the Property without giving Purchaser written
notice of its execution. After the expiration of the Due Diligence Period and
prior to the Closing, Seller shall not enter into any Contract with respect to
the Property which will survive the Closing or will otherwise affect the use,
operation or enjoyment of the Property after the Closing, unless Seller first
shall have obtained Purchaser’s prior written consent, not to be unreasonably
withheld, conditioned or delayed. If Purchaser has not notified Seller within
three (3) business days of receipt of a request for approval of its decision,
Purchaser shall be deemed to have approved the matter.

(b) The Existing Insurance Policies, or equivalent coverage, shall remain
continuously in force through the day of the Closing.

(c) At all times prior to the Closing, Seller shall (i) operate and manage the
Property in the same manner it presently operates and manages the Property,
(ii) maintain present services, (iii) maintain the Property in good repair and
working order, reasonable wear and tear excepted, (iv) keep on hand sufficient
materials, supplies, equipment and other personal property for the efficient
operation and management of the Property in a first class manner, and
(v) perform when due all of Seller’s material obligations under the Leases, the
instruments securing any mortgage lien on the Property, Contracts, Governmental
Approvals and other agreements relating to the Property and otherwise in
accordance with applicable laws, ordinances, rules and regulations affecting the
Property. Prior to and as of the Closing, Seller shall cause all units vacated
at least seven (7) days prior to Closing to be made rent-ready and available for
occupancy based on standards and methods used by Seller prior to execution of
this Agreement, and shall cause all appliances in all vacant units to be clean
and in working order (the “Appliance Standards”). As to units vacated within
seven (7) days of Closing, in lieu of making same ready, Seller shall have the
right to give Purchaser a credit of $750 for each such unit and upon Purchaser’s
assumption of responsibility for same, assign the tenant’s security deposit to
Purchaser for such unit. After full execution of this Agreement and until the
Closing, Seller shall maintain substantially all existing personnel on the
Property in their current employment positions at their current rates of
compensation. In the event of the Closing of the purchase of the Property,
Purchaser need not retain the existing employees and management agents of Seller
for the Property, and, accordingly, on the Closing, Seller shall (i) cause all
employment and management agreements respecting the Property to be terminated,
and deliver evidence of such termination to Purchaser, and (iii) remove all
employees and management personnel from the Property. Except for the obligation
of Seller to use its reasonable efforts to fully enforce the material
obligations of Tenants under the Leases, nothing contained in this Section 9(d)
shall be deemed or construed as imposing any obligations of such Tenants onto
Seller. Seller shall take steps to terminate, as of the day of the Closing,
those of the Contracts designated in writing by Purchaser (no less than ten
(10) days prior to Closing) which may by their terms be so terminated, excluding
the Non-Cancellable Contracts. None of the Personal Property shall be removed
from the Real Property, unless replaced by Personal Property of equal or greater
utility and value unless such Personal Property has no material value.

(d) Seller shall pay in full, prior to the Closing, all bills and invoices for
labor, goods, utility charges, material and services of any kind relating to the
Property.

(e) Seller agrees to pay any brokerage or leasing fee or similar commission or
other compensation with respect to the Leases, if any (“Leasing Commissions”)
which is or will become due and payable prior to the Closing, except for lease
renewals, or exercises of expansion options, entered into after the date of this
Agreement which shall be Purchaser’s obligation if the Closing occurs. All other
brokerage or leasing fees or similar commissions with respect to the Leases
which, on an absolute or contingent basis, will become due and payable after the
Closing, including fees or commissions or other compensation with respect to
renewals are included as part of the Due Diligence Documents; the amount of such
fees or commissions due on an absolute basis prior to Closing but unpaid as of
Closing will be credited against the Purchase Price payable by Purchaser at the
Closing, however, all such fees or commissions or other compensation due or
payable after the Closing on an absolute or contingent basis, to the extent
disclosed in the Due Diligence Documents, shall become obligations of Purchaser
after the Closing.

(f) After the date hereof and prior to the Closing, except for leases in the
ordinary course of business above, no part of the Property, or any interest
therein, shall be alienated, liened, encumbered or otherwise transferred. Seller
shall make all payments of principal and interest required under any mortgages
encumbering the Property due prior to the Closing.

(g) Seller agrees that it will, at any time and from time to time after the
Closing, upon the reasonable request of Purchaser and at Purchaser’s cost and
expense, do, execute, acknowledge and deliver, or cause to be done, executed,
acknowledged and delivered, all such further acts, deeds, assignments,
transfers, conveyances and assurances as may be reasonably required for better
assigning, transferring and conveying the Property to Purchaser. Purchaser
agrees that it will, at any time and from time to time after the Closing, upon
the reasonable request of Seller and at Seller’s cost and expense, do, execute,
acknowledge and deliver, or cause to be done, executed, acknowledged and
delivered, all such further acts, deeds, assignments, transfers, conveyances and
assurances as may be reasonably required for better assigning, transferring and
conveying the Property to Purchaser.

(h) Upon Purchaser’s request, for a period of six (6) months after the Closing,
Seller shall make all Seller’s records with respect to the Property available to
Purchaser for inspection, copying and audit by Purchaser’s designated
accountants.

(i) Seller shall promptly notify Purchaser of any change in any condition with
respect to the Real Property or of any event or circumstance which makes any
representation or warranty of Seller to Purchaser under this Agreement
materially untrue or misleading, or any covenant of Seller under this Agreement
incapable or less likely of being performed.

(j) Seller shall deliver to Purchaser on a monthly basis until Closing updated
operating statements and Rent Rolls.

(k) Seller shall not apply any tenant’s security deposit unless the tenant is
out of its premises as of Closing.

(l) Seller shall give Purchaser prompt notice of any fire or other casualty
affecting the Property.

(m) Seller shall give Purchaser prompt notice of any notice of violation issued
by any governmental authorities with respect to the Property and received by
Seller.

10. SELLER’S CLOSING DOCUMENTS

At the Closing, Seller shall deliver to Purchaser the following, in form and
substance acceptable to Purchaser:

(a) A special warranty deed executed by Seller (the “Deed”), in recordable form,
conveying the Property to Purchaser, free and clear of all liens, encumbrances,
security interests, options and adverse claims of any kind or character except
the Permitted Encumbrances and matters arising by or through Purchaser.

(b) A Bill of Sale, executed by Seller (the “Bill of Sale”) in the form attached
hereto as Exhibit J, transferring, conveying and assigning and warranting to
Purchaser, the Personal Property, free and clear of all liens, encumbrances,
security interests, options and adverse claims of any kind or character other
than the Permitted Encumbrances, together with the original certificates of
title thereto, if any.

(c) An assignment (the “Contract Assignment”) in the form attached hereto as
Exhibit K, executed by Seller, to Purchaser, of (i) those of the Contracts which
Purchaser has elected in writing to assume (the “Assigned Contracts”) with the
agreement of Seller to indemnify, protect, defend and hold Purchaser harmless
from and against any and all claims, damages, losses, costs and expenses
(including attorneys’ fees) arising in connection with the Assigned Contracts
and related to the period prior to the Closing and a comparable indemnity from
Purchaser relating to the period following the Closing, (ii) any and all
guarantees and warranties used or made in connection with the operation,
construction, improvement, alteration or repair of the Property, and (iii) all
right, title and interest of Seller and its agents in and to the Intangible
Personal Property (including the Governmental Approvals to the extent
assignable).

(d) An assignment of lessor’s interest in the Leases (the “Lease Assignment”) in
the form attached hereto as Exhibit L executed by Seller, to Purchaser, together
with an agreement by Seller to indemnify, protect, defend and hold Purchaser
harmless from and against any and all claims, damages, losses, costs and
expenses (including attorneys’ fees) arising in connection with the Leases
relating to the period prior to the Closing and a comparable indemnity from
Purchaser relating to the period following the Closing.

(e) To the extent not previously delivered to Purchaser, originals of the
Leases, the Contracts which have not been terminated pursuant to Section 9(c),
certificate(s) of occupancy and other instruments evidencing the Governmental
Approvals in Seller’s possession or, if such originals are not available, copies
certified by Seller to be true, correct and complete copies of such originals.

(f) Any keys in the possession of Seller to all locks located in the Property.

(g) Letters executed by Seller and Seller’s management agent, if any, addressed
to all Tenants (the “Tenant Letters”), in form of Exhibit M attached hereto,
notifying and directing payment of all rent and other sums due from Tenants from
and after the date of the Closing to be made at Purchaser’s direction.

(h) Reasonable proof of the due authorization, execution and delivery by Seller
of this Agreement and the documents delivered by Seller pursuant hereto.

(i) A Rent Roll, prepared as of the day of the Closing, certified by Seller to
be true and correct in all material respects through the day preceding the
Closing.

(j) An affidavit from Seller in the form attached hereto as Exhibit H certifying
that such Seller is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Code.

(k) The Certificate.

(l) Any other documents, instruments or agreements called for hereunder which
have not previously been delivered or which may be required by the Escrow Agent
to issue the Title Policy.

11. PURCHASER’S CLOSING DOCUMENTS

      At the Closing, Purchaser shall deliver to Seller:

(a)
(b)
  An executed counterpart of the Contract Assignment.
An executed counterpart of the Lease Assignment.

(c) An executed counterpart of the Tenant Letters.

(d) The Purchase Price net of the Deposit and prorations by wire transfer.

(c) Reasonable proof of the authority of Purchaser’s signatories.

(d) Any other documents, instruments or agreements reasonably necessary to close
the transaction as contemplated by this Agreement.

12. PRORATIONS AND ADJUSTMENTS

The following shall be prorated and adjusted between Seller and Purchaser as of
the day of the Closing, except as otherwise specified:

(a) Collected Rents and other charges, other than Delinquent Rents (as
hereinafter defined), shall be prorated by credit to Purchaser. Prepaid rents
and other charges shall be credited to Purchaser. Rents unpaid for the month in
which the Closing occurs, which are uncollected as of Closing but which are
received within the month in which the Closing occurs shall be prorated. Rents
and other charges which at the Closing are thirty (30) or more days past due
(“Delinquent Rents”) shall not be prorated. Rents and other amounts received by
Purchaser after the Closing from a Tenant owing Delinquent Rents shall be
applied (i) first, to all Purchaser’s costs of collection incurred with respect
to such Tenant (including reasonable attorneys’ fees); (ii) second, to rents due
for the month in which such payment is received by Purchaser; (iii) third, to
rents attributable to any period after the Closing which are past due on the
date of receipt; and (iv) then, to Delinquent Rents. Seller shall promptly remit
to Purchaser all sums received by Seller from Tenants after the Closing other
than for rents for which Purchaser received credit hereunder.

(b) The amount of all unforfeited or applied security and other Tenant deposits
and interest due thereon, if any, shall be credited to Purchaser.

(c) If current bills for accrued general real estate, personal property and ad
valorem taxes and assessments for the current tax year are not available, the
same shall be prorated on the basis of the most recent assessed valuation and
the most recent millage rate, re-prorated when actual figures are known.

(d) Such other items that are customarily prorated in transactions of this
nature (including, without limitation, any utilities paid by Seller under the
Leases) shall be prorated.

The provisions of this Section 12 shall survive the Closing.

Purchaser shall be deemed to be the owner of the Property and, therefore,
entitled to the income from the Property and responsible for the expenses of the
Property for the entire day upon which the Closing occurs. All such prorations
shall be made on the basis of the actual number of days of the month which shall
have elapsed as of the day of the Closing. To the extent information necessary
to make such prorations is not available at the Closing, the amount of such
prorations shall be subject to adjustment in cash after the Closing as and when
complete and accurate information becomes available. Seller and Purchaser agree
to cooperate and use their best efforts to make such adjustments as soon as
practical after the Closing. Except as set forth in this Section 12, all items
of income and expense for the period prior to the Closing Date will be for the
account of Seller and all items of income and expense for the period on and
after the Closing Date will be for the account of Purchaser, all as determined
by the accrual method of accounting. Bills received after the Closing Date which
relate to expenses incurred, services performed or other amounts allocable to
the period prior to the Closing Date shall be paid by Seller.

13. CLOSING

The purchase and sale contemplated herein shall close at the offices of the
Escrow Agent on April 30, 2007 or at such other time, date and place as the
parties shall mutually agree. As used herein, the terms “Closing” and “Closing
Date” shall mean the date on which Escrow Agent (i) has received all funds and
all documents (property executed and acknowledged, as necessary) as required
hereunder, (ii) is in a position to record the Deed and issue the Title Policy,
and (iii) has taken all actions necessary to consummate the transaction
contemplated by this Agreement. In addition to Purchaser’s extension rights set
forth in Section 19(r) below, Purchaser shall have the right to extend the
closing date for thirty (30) days upon (i) giving Seller notice to do so at
least three (3) business days prior to the originally scheduled Closing Date and
(ii) payment of an extension deposit (the “Extension Deposit”) of $150,000.

14. CLOSING COSTS

Seller shall pay the base cost of the title policy and Purchaser shall pay for
any amendments and endorsements and any lender coverage. The costs of the
Updated Survey shall be paid as provided above. The costs to record the Deed
shall be allocated between Seller and Purchaser in accordance with local custom,
as determined by the Escrow Agent. Purchaser shall pay for all due diligence
expenses. Each party shall bear the expense of its own counsel.

15. LOSS BY FIRE, OTHER CASUALTY OR CONDEMNATION

(a) In the event that prior to the Closing, the Improvements, or any part
thereof, are destroyed or materially damaged (as defined in Section 15(e)),
Purchaser shall have the right, exercisable by giving notice to Seller within
fifteen (15) days after receiving written notice of such damage or destruction,
either (i) to terminate this Agreement, in which case neither party shall have
any further rights or obligations hereunder except any indemnification
obligations of Purchaser and the Deposit shall be returned to Purchaser and any
documents shall be returned to the party depositing the same, or (ii) to accept
the Improvements in their then condition and to proceed with the Closing with an
abatement or reduction in the Purchase Price in the amount of the deductible for
the applicable insurance coverage, and to receive an assignment of all of
Seller’s rights to any insurance proceeds payable by reason of such damage or
destruction. If Purchaser elects to proceed under clause (ii) above, Seller
shall not compromise, settle or adjust any claims to such proceeds without
Purchaser’s prior written consent, not to be unreasonably withheld, conditioned
or delayed.

(b) In the event that prior to the Closing there is any non-material damage to
the Improvements, or any part thereof, Seller shall either repair or replace
such damage prior to the Closing or credit Purchaser for the amount of the
damage, in which case Purchaser shall accept the Improvements in their then
condition and proceed with the Closing, and in either case Seller shall be
entitled to retain all insurance proceeds payable by reason of such non-material
damage. For purposes of contemplating any repairs or replacements under this
Section 15(b), the Closing may be extended for a reasonable time to allow such
repairs or replacements to be made by Seller.

(c) In the event that prior to the Closing, all or any material portion (as
defined in Section 15(e)) of the Land and Improvements are subject to a taking
by public authority, Purchaser shall have the right, exercisable by giving
notice to Seller within fifteen (15) days after receiving written notice of such
taking, either (i) to terminate this Agreement, in which case neither party
shall have any further rights or obligations hereunder except any
indemnification obligations of Purchaser and the Deposit shall be returned to
Purchaser and any documents shall be returned to the party depositing the same,
or (ii) to accept the Land and Improvements in their then condition, without a
reduction in the Purchase Price, and to receive an assignment of all of Seller’s
rights to any condemnation award payable by reason of such taking. If Purchaser
elects to proceed under clause (ii) above, Seller shall not compromise, settle
or adjust any claims to such award without Purchaser’s prior written consent,
not to be unreasonably withheld, conditioned or delayed.

(d) In the event that prior to the Closing, any non-material portion of the Land
or Improvements is subject to a taking, Purchaser shall accept the Property in
its then condition and proceed with the Closing, in which case Purchaser shall
be entitled to an assignment of all of Seller’s rights to any award in
connection with such taking. In the event of any such non-material taking,
Seller shall not compromise, settle or adjust any claims to such award without
Purchaser’s prior written consent, not to be unreasonably withheld, conditioned
or delayed.

(e) For the purpose of this Section 15, damage to the Improvements or a taking
of a portion thereof shall be deemed to involve a material portion thereof if
the reasonably estimated cost of restoration or repair of such damage or the
amount of the condemnation award with respect of such taking shall exceed Two
Hundred Thousand Dollars ($200,000), if the number of parking spaces is reduced
or the entrances and entrance signs are relocated.

(f) In the event of material or non-material damage to the Improvements which is
non-insured and Purchaser elects to proceed to Closing Purchaser shall receive a
credit at Closing in the amount of the uninsured loss, provided, however, if the
amount of the uninsured loss exceeds $200,000, the Seller shall have the right
to terminate this Agreement and the Deposit shall be returned to Purchaser and
any documents shall be returned to the party depositing the same.

(g) Seller agrees to give Purchaser prompt notice of any taking, damage or
destruction of the Land or Improvements.

(h) The provisions of this Section 15 shall survive the Closing.

16. DEFAULT

(a) The parties agree that, in the event of a default by Purchaser under this
Agreement, the damages suffered by Seller would be difficult to ascertain.
Seller and Purchaser agree that, in the event of a default by Purchaser,
Seller’s sole remedy shall be to terminate this Agreement and retain the Deposit
as liquidated damages, and Seller hereby specifically waives the right to seek
specific performance of this Agreement by Purchaser.

(b) In the event of a default hereunder by Seller, Purchaser shall have at its
option either to (i) bring an action for specific performance of this Agreement
or (ii) terminate this Agreement, and have the Deposit returned to it. If
specific performance is not available as a remedy due to Seller’s voluntary and
intentional actions, such as conveying the property to a third party without
notice of the contract, then upon termination by Purchaser pursuant to
(ii) above, Seller shall reimburse Purchaser for its actual, out-of-pocket due
diligence expenses, non-refundable fees and expenses paid to lenders, including
but not limited to third party reports, attorneys’ fees, rate lock deposits,
application fees and commitment fees.

17. POST CLOSING INDEMNIFICATION

(a) Seller hereby agrees to indemnify, hold harmless and defend Purchaser and
any successor in interest (the “Indemnified Parties”) from and against:

(i) any loss, liability or damage suffered or incurred by the Indemnified
Parties as a result of any legal action filed against Purchaser as a result of
events arising at the Property prior to Closing and not caused by Purchaser; and

(ii) all costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by the Indemnified Parties in connection with any
action, suit, proceeding, demand, assessment or judgment incident to any of the
matters indemnified against in this Section 17(a).

(b) Purchaser hereby agrees to indemnify, hold harmless and defend Seller from
and against:

(i) any loss, liability or damage suffered or incurred by Seller as a result of
any legal action filed against Seller as a result of events arising at the
Property from and after Closing and not caused by Seller; and

(ii) all costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Seller in connection with any action, suit,
proceeding, demand, assessment or judgment incident to any of the matters
indemnified against in this Section 17(b).

(c) The provisions of this Section 17 shall survive the Closing.

18. BROKERS

(a) Seller shall be solely responsible for brokerage commissions due Thompson
Realty Corporation and Carbon Capital Management, LLC, each in the amount of .5%
of the Purchase Price (the “Seller’s Broker”), which shall be due only in the
event Closing occurs and not otherwise. Seller represents and warrants to
Purchaser that no other brokerage commissions, finder’s fees or other
compensation is due or payable by reason of the actions of Seller with respect
to the transaction contemplated hereby. Seller agrees to indemnify and hold
Purchaser harmless from and against any losses, damages, costs and expenses
(including attorneys’ fees) incurred by Purchaser by reason of any breach or
inaccuracy of the representation and warranty contained in this Section 18(a).

(b) Purchaser represents and warrants to Seller, Purchaser has not entered into
any agreement or incurred any obligation which might result in the obligation to
pay any brokerage commission, finder’s fee or other compensation with respect to
the transaction contemplated hereby. Purchaser agrees to indemnify and hold
Seller harmless from and against any losses, damages, costs and expenses
(including attorneys’ fees) incurred by Seller by reason of any breach or
inaccuracy of the representation and warranty contained in this Section 18(b).

(c) The provisions of this Section 18 shall survive the Closing.

19. MISCELLANEOUS

(a) Each individual and entity executing this Agreement hereby represents and
warrants that he or it has the capacity set forth on the signature pages hereof
with full power and authority to bind the party on whose behalf he or it is
executing this Agreement to the terms hereof.

(b) This Agreement is the entire Agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements between
the parties with respect to the matters contained in this Agreement. Any waiver,
modification, consent or acquiescence with respect to any provision of this
Agreement shall be set forth in writing and duly executed by or in behalf of the
party to be bound thereby. No waiver by any party of any breach hereunder shall
be deemed a waiver of any other or subsequent breach.

(c) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Agreement attached thereto.

(d) Any communication, notice or demand of any kind whatsoever which either
party may be required or may desire to give to or serve upon the other shall be
in writing and delivered by personal service (including express or courier
service) or by registered or certified mail, postage prepaid, return receipt
requested, addressed as follows:

     
Seller:
  c/o Parkwood Management Comany
1221 West Airport Freeway , Suite 113
Irving, Texas 75062
Attn: Mr. Evan Jacobson
With copy to:
  Clifford L. Friedman, Esq.
Smith, Stern, Friedman & Nelms, P.C.
6688 N. Central Expressway, Suite 550
Dallas, Texas 75206
Purchaser:
  Triple Net Properties, LLC
c/o ROC Realty Advisors, LLC
1606 Santa Rosa Road, Suite 109
Richmond, VA 23229
Attn: Gus R. Remppies
With Copy to:
  David F. Belkowitz, Esq.

Hirschler Fleischer
The Edgeworth Building
2100 E. Cary Street
Richmond, VA 23223-7078

Any party may change its address for notice by written notice given to the other
in the manner provided in this Section. Any such communication, notice or demand
shall be deemed to have been duly given or served on the date personally served,
if by personal service, or on the date shown on the return receipt or other
evidence of delivery, if mailed.

(e) The parties agree to execute such instructions to the Escrow Agent and such
other instruments and to do such further acts as may be reasonably necessary to
carry out the provisions of this Agreement.

(f) The making, execution and delivery of this Agreement by the parties hereto
has been induced by no representations, statements, warranties or agreements
other than those expressly set forth herein.

(g) Wherever possible, each provision of this Agreement shall be interpreted in
such a manner as to be valid under applicable law, but, if any provision of this
Agreement shall be invalid or prohibited thereunder, such invalidity or
prohibition shall be construed as if such invalid or prohibited provision had
not been inserted herein and shall not affect the remainder of such provision or
the remaining provisions of this Agreement.

(h) The language in all parts of this Agreement shall be in all cases construed
simply according to its fair meaning and not strictly for or against any of the
parties hereto. Section headings of this Agreement are solely for convenience of
reference and shall not govern the interpretation of any of the provisions of
this Agreement.

(i) This Agreement shall be governed by and construed in accordance with the
laws of the State.

(j) This Agreement shall be binding upon and inure to the benefit of each of the
parties hereto and to their respective transferees, successors, and assigns;
provided, however, that neither this Agreement nor any of the rights or
obligations of Seller hereunder shall be transferred or assigned by Seller
without the prior written consent of Purchaser. Purchaser shall have the right
to assign all of its right, title and interest under this Agreement without the
prior written consent of Seller to an entity managed or controlled by Purchaser
or an affiliate of Purchaser. Except as to any such affiliate, or as provided
for in Section 19(q) below, Purchaser may not otherwise assign this Agreement
without Seller’s prior, written consent.

(k) All Exhibits attached hereto are incorporated herein by reference.

(l) Notwithstanding anything to the contrary contained herein, this Agreement
shall not be deemed or construed to make the parties hereto partners or joint
venturers, or to render either party liable for any of the debts or obligations
of the other, it being the intention of the parties to merely create the
relationship of seller and purchaser with respect to the Property to be conveyed
as contemplated hereby.

(m) This Agreement shall not be recorded or filed in the public land or other
public records of any jurisdiction by either party and any attempt to do so may
be treated by the other party as a breach of this Agreement.

(n) Purchaser, during its inspection of the Real Property, agrees not to notify
or advise of the existing tenants of the Real Property that the Real Property is
for sale until such time as all conditions precedent to closing have been
satisfied.

(o) During the period from the date of execution of this Agreement until the
Closing or this Agreement is terminated, Seller agrees not to market the
Property for sale, accept any offer for purchase, offer the Property for joint
venture, apply for any financing, divulge to any potential purchaser or joint
venturer or lender any written material with respect to the Property nor divulge
nor communicate in any way to any potential purchaser or joint venturer or
lender with respect to the Property, any information with respect to the
Property.

(p) Unless provided to the contrary in any particular provision, all time
periods shall refer to calendar days and shall expire at 5:00 p.m. Pacific Time
on the last of such days; provided, however, that if the time for the
performance of any obligation expires on a day which is not a business day
(Saturday, Sunday and days on which banks in the state where the Property is
located are closed), the time for performance shall be extended to the next
business day.

(q) The Seller acknowledges that Purchaser intends to assign all of its rights,
title and interest in and to this Agreement to a publicly registered company
(“Registered Company”) promoted by the Purchaser, to which Seller hereby
consents. The Seller acknowledges that it has been advised that if the purchaser
is a Registered Company, the assignee is required to make certain filings with
the Securities and Exchange Commission (the “SEC Filings”) that relate to the
most recent pre-acquisition fiscal year (the “Audited Year”) for the Property.
To assist the assignee in preparing the SEC Filings, the Seller agrees to
provide the assignee with the following:



  1.   Access to bank statements for the Audited Year;



  2.   Rent Roll as of the end of the Audited Year;



  3.   Operating Statements for the Audited Year;



  4.   Access to the general ledger for the Audited Year;



  5.   Cash receipts schedule for each month in the Audited Year;



  6.   Access to invoice for expenses and capital improvements in the Audited
Year;



  7.   Copies of all insurance documentation for the Audited Year;



  8.   Copies of accounts receivable aging as of the end of the Audited Year and
an explanation for all accounts over 30 days past due as of the end of the
Audited Year; and



  9.   Signed representation letter at the end of the field work in form
reasonably acceptable to Seller and its counsel and accountants.

The provisions of this document shall survive the Close of Escrow.

(r) This Agreement is executed concurrently with Purchase and Sale Agreements
(the “Other Agreements”) between Purchaser and Northspring Park, LLC, El Dorado
Apartments, LLC and San Marin Corpus Christi, Ltd., with respect to the Parks at
Northgate Apartments, the Villas at El Dorado Apartments and the San Marin
Apartments, respectively (collectively, the “Other Properties”). So long as
Purchaser timely closes at least one of the Other Properties, Purchaser shall
have the right to extend the Closing hereunder or under any of the remaining
Other Agreements by up to ten (10) days per closing, so that as between this
Agreement and the Other Agreements, the four closings shall occur approximately
one every ten (10) days, or sooner. Notwithstanding the foregoing, however,
Purchaser may not postpone Closing hereunder so that same occurs after the
closing for the Parks at Northgate. Seller’s obligations under this Agreement
are conditioned upon closing occurring under such Other Agreements. If the
closing under any Other Agreement does not occur for reasons other than solely
due to the default of the applicable seller thereunder, Seller shall have the
right, but not the obligation, to terminate this Agreement. If under any such
Other Agreement the seller thereunder is entitled to receive the Deposit (as
such term is defined in the applicable Other Agreement), then Seller shall be
entitled to receive the Deposit hereunder, and if under any such Other Agreement
the Purchaser is entitled to receive the Deposit (as such term is defined in the
applicable Other Agreement), then Purchaser shall be entitled to receive the
Deposit hereunder.

(s) Either or both of Purchaser or Seller may structure this transaction as a
like-kind exchange under Section 1031 of the Internal Revenue Code, whereby
Purchaser completes a like-kind exchange by acquiring the Property as the
exchange property or whereby Seller commences a like-kind exchange by selling
the Property and thereafter acquiring exchange property. In either such event
the parties agree to cooperate with each other, without any delay in the Closing
and without cost, expense or liability to the cooperating party, in connection
therewith. Such cooperation shall include the right to assign this Contract to a
third-party accommodator; provided in such event the assigning party shall not
be relieved of any liability or obligation hereunder.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

SELLER:

FS TOWNE CROSSING, LTD., a Texas limited partnership



    By: Management Solutions, Inc., a Texas corporation, its general partner

By: /s/ Evan K. Jacobson
Printed Name: Evan K. Jacobson
Title: V.P.


PURCHASER:

TRIPLE NET PROPERTIES, LLC,


a Virginia limited liability company

By: /s/ Jeff Hanson
Jeff Hanson
Its: CIO

3